Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (20190071098) in view of McGinn (20140132082).
With regarding claim 1, Asakura discloses an autonomous vehicle: 
an autonomous driving assist steering system for controlling steering of the autonomous vehicle in a primary steering mode (a driving assistor 200 and an automated driving controller 120 controls steering of the vehicle with an automatic driving mode, see Fig.1 & Fig.2 & [058. [0067] & [0075] +); and 

Asakura is not clearly define whether the autonomous vehicle does not include a steering wheel  
McGinn discloses a control interface for a semi-autonomous vehicle (see the abstract).  The vehicle includes a control interface which comprises a joystick and a touch sensors (see at least Fig.1, [0039]-[0042]+).
All of the limitations are known in Asakura and McGinn.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Asakura by substituting the operation device 70 could be a steering wheel or a joystick in view of the teaching of McGinn who exemplifies the semi-autonomous vehicle includes a joystick for controlling the steering of the vehicle, an the vehicle has no steering wheel.  The substitution of Asakura in view of McGinn would yield a predictable result of autonomous driving performance more safety.

With regarding claims 2-5, McGrinn teaches that the steering system of claim 1, wherein the joystick is located on a dashboard, a center stack or an armrest or on a door of the autonomous vehicle (the joystick is fitted into a car, so if joystick located on a dashboard, a center stack, and etc. which is no new, see at least [0038]-[0039]+.  




Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gillett (20110162896) discloses a vehicle comprises a joystick that can raise and lower the supporting cart base (see Fig.12), and a vehicle having regular and swivel navigational control while traveling (see Fig.16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662